                  THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                        GAINESVILLE DIVISION

In the Matter of the                   )
Inspection of:                         )
Foundation Foods Group, Inc.           )      Case No. 2:21-MC-16
Located at                             )
2076 Memorial Park Drive               )
Gainesville, Georgia 30501             )

            MEMORANDUM OF LAW IN SUPPORT OF
      EMERGENCY MOTION TO QUASH INSPECTION WARRANT

      COMES NOW, Foundation Foods Group, Inc. (“FFG”), by and through

counsel, and moves to quash the warrant issued by this Court by order of April 20,

2021, upon a sealed application from the Occupational Safety and Health

Administration (“OSHA”). The warrant is due to be quashed because the warrant

(1) lacks proper probable cause; (2) may rely on information obtained during

OSHA’s illegal entry on January 28, 2021; (3) may rely on FFG’s OSHA 300 log;

(4) is not necessary as FFG has voluntarily cooperated; and (5) irreparably harms

FFG by violating its Fourth, Fifth, and Sixth Amendment rights and imposing a great

financial burden for which there is no remedy to recover. For these reasons, set forth

in more detail below, FFG respectfully requests that this warrant be quashed.

                                      FACTS

      FFG is a chicken processing plant consisting of four facilities. Plant 4, the

facility at issue, produces cooked or partially cooked product with five lines of
production. As chicken is processed on each line, it must be frozen. Until recently,

the refrigeration was entirely ammonia.

      FFG Recently Chose to Utilize Nitrogen as a Refrigerant

      In Spring 2020, FFG contracted with Messer, LLC to install FFG’s first liquid

nitrogen (N2) freezer on line 2. This required Messer to install N2 tanks outside

Plant 4 and pipes to carry the N2 from the tanks inside Plant 4 to the freezer. In

December 2020, Messer began installing an additional N2 freezer system on line 4,

which is the equipment that had the fatal N2 release and resulted in this inspection.

      FFG leases all N2 equipment from Messer who also supplied the N2 via

multiple truckloads of N2 daily. FFG began using the new line 4 freezer mid

December 2020. As of January 28, 2021, Messer was still on-site numerous times

per week continuing to make adjustments and repairs to the line 4 freezer as the

initial set-up and adjustments had not been completed nor had Messer formally

handed the freezer over to FFG. The line 4 freezer consists of an immersion freezer

where the chicken travels through N2 at -360° for approximately eight second. From

the immersion freezer, the chicken continues through an enclosed transfer box into

a large spiral freezer that is usually -75 to -125° for approximately 10 minutes.

      The Fatal Incident

      On January 28, 2021, around 10:00 a.m., N2 appears to have overflowed the

immersion freezer. The Safety Data Sheet for N2 identifies its hazard as affixation



                                          2
and causing burns or frostbite due to its cryogenic temperatures. Messer, along with

FFG, OSHA, and the Chemical Safety Board (“CSB”) entered into a site agreement

identifying an “exclusion zone” as the relevant area for inspection. (Exh. 2). These

parties have jointly conducted extensive post-incident testing of the line 4 freezer

and discovered that the single safety device that monitored the N2 level in the

immersion freezer was damaged. Specifically, it’s a bubbler tube that was bent in

such a way that it failed to monitor when the N2 level was too high and in danger of

overflowing. This bubbler tube was not protected from being bent and there was no

redundant or backup system to detect a high N2 level or otherwise prevent a

catastrophic overflow. The boiling point where N2 vaporizes is -196°. The rate of

expansion when N2 vaporizes is substantial depleting oxygen in the area. 1

      Immediately following the release of N2 from the line 4 freezer, the fire alarm

was pulled, all employees in Plant 4 were evacuated, and 911 was called. There

were no injuries or other problems noted during the evacuation. Employees knew

where to go and FFG had conducted evacuation drills in the past. The Hall County

Fire Department (“HCFD”) responded to the call and set up a command center taking

control of Plant 4. Police lines were established around Plant 4, which was deemed

an accident and crime scene. By 4 p.m., the police told FFG management to leave


1
  At 68 degrees Fahrenheit, the expansion ratio for N2 gas to vapor is 1:696. The
room where the release occurred was closer to 40 degrees Fahrenheit and got close
to zero as the N2 release further cooled the area.

                                         3
the property and go home without any request for assistance in securing the site. The

site was released to OSHA late morning January 29, 2021, at which point OSHA

held an opening conference with FFG and Messer, which began the investigation,

and issued a preservation letter to FFG. (Exh. 5).

      No inspection occurred on January 29, 2021, because the first responders had

turned power off to Plant 4 during the incident before realizing that doing so could

cause a hazard with the ammonia system. Because power had been cut, the HCFD’s

Hazmat team had to return to the building on January 29th and ensure the air quality

was safe. Later that day, FFG hired a private Hazmat team to enter with a third-

party refrigeration company to confirm the ammonia system was stable and

otherwise safe to operate. No one else entered the building on January 29th for an

inspection because Plant 4 could not be rendered safe until this work was complete.

      OSHA’s Current Inspection

      The first official and consensual inspection occurred on January 30, 2021,

with FFG and Messer accompanying OSHA and CSB. Later that day, OSHA’s

Compliance Safety and Health Officer (“CSHO), Robin Bennett, made FFG aware

that she and another CSHO entered FFG’s property, specifically Plant 4, around 3pm

on January 28, 2021, and began OSHA’s investigation observing the area and taking

photos without holding an opening conference with FFG, notifying FFG of OSHA’s

presence on FFG’s property, showing their official credentials, or otherwise



                                         4
obtaining implicit or explicit consent to enter its property. FFG asserted at the time

and maintains that OSHA’s entry was (1) illegal in violation of FFG’s 4th

Amendment rights, (2) contrary to OSHA’s own internal procedures (3) occurred at

a time when the building remained unsafe especially in relation to the stability of the

facilities’ ammonia system of which OSHA was aware based on its December 2020

inspection, and (4) OSHA’s actions impeded the ability to have an untainted

investigation as evidence was disturbed during OSHA’s illegal entry.

      For weeks following the incident, FFG provided office and conference space

to OSHA and CSB, responded to constant requests for information and documents,

and arranged for approximately 100 interviews of hourly employees and managers.

OSHA has been continuously conducting this investigation for just shy of three

months. In addition to the informal assistance, FFG has formally produced over a

thousand pages of documents in response to two OSHA subpoenas. FFG has

permitted and assisted with dozens of entries into Plant 4 as part of the inspection.

FFG permitted OSHA to perform an inspection outside the exclusion zone of the

line 2 freezer based on OSHA verbally explaining what it believed constituted

probable cause. Although OSHA’s basis was questionable, FFG cooperated with

OSHA and permitted the inspection, which did not appear to confirm OSHA’s

alleged probable cause or identify any other plain view hazards.




                                          5
      As early as the first inspection on January 30, 2021, CSHO Bennet and OSHA

have taken the position that because the N2 leak involved a vaporizing gas that

OSHA should be able to also inspect areas of Plant 4 with ammonia and CO2. As

early as January 30, 2021, FFG declined to consent to such an expansion. OSHA’s

request for this warrant is an unwarranted continuation of its desire to so expand the

investigation. Similarly, OSHA convinced this Court to include emergency exits

and egress issues despite FFG having consented to and OSHA already inspecting

these items. Specifically, at the time of the incident, the HCFD had not conducted

its annual inspection of Plant 4, which was due in September 2020, because of the

pandemic. FFG agreed to that inspection before any activity resumed at Plant 4.

OSHA requested to participate in the walk-around inspection and FFG in an effort

to continue cooperating even though there was no probable cause permitted OSHA

to do so. OSHA and the HCFD identified exit sign and similar ordinance violations.

FFG corrected the items and HCFD passed FFG’s annual inspection on February 11,

2021, just six days after OSHA and CSB released Plant 4, minus the exclusion zone,

to FFG. (See Email, attached as Exh. 6). The State Fire Marshal also reinspected

all registered pressure vessels and boilers to be used during initial production

following the incident, which all passed on February 18, 2021. Plant 4 resumed

limited operations on 3 lines beginning February 24, 2021.

      OSHA’s More Recent Requests to Expand its Investigation



                                          6
      CSHO Bennet called the undersigned around March 11, 2021, regarding an

employee complaint that employees smelled ammonia. The undersigned verified

management permitted workers in the area to go to the breakroom and if they were

scared or did not feel safe they could go home for the day. FFG’s third-party

refrigeration technician was on-site at the time, came to the area and his gauge

registered no presence of ammonia. The undersigned offered to provide proof of the

technician’s reading to OSHA. As OSHA knows, even an extremely small amount

of ammonia can cause a strong smell that is irritating and does not indicate a hazard.

The technicians concurrent reading confirmed no hazard existed. Later that day,

someone called the HCFD who also came out and took readings and found no

presence of ammonia or other hazard.

      Despite providing OSHA that information, OSHA came on-site a day or two

later asking to expand its investigation to include the plant’s entire ammonia system.

OSHA confirmed to the undersigned that OSHA had not even obtained information

from the complainant about the area of Plant 4 where employees smelled the

ammonia. As a result, OSHA wanted and expected to be permitted to inspect the

entire facility’s ammonia system. After confirming that OSHA’s only information

was that employees smelled ammonia in an unknown location within Plant 4, and

that there was no other bases for requesting the inspection, the undersigned informed

OSHA it lacked probable cause, and reiterated the offer to provide the technician’s



                                          7
reading showing there was no detectible level of ammonia present in the area. At

OSHA’s request, the undersigned confirmed that no employee was transported for

or received medical attention related to smelling the ammonia.

      On May 28, 2012, OSHA returned to FFG again demanding to expand its

investigation based on a complaint that Familias Unidas of Georgia filed concerning,

among other things, the same complaint about employees having smelled ammonia

on March 11, 2018. (Informal Complaint, attached as Exh. 1). Because OSHA did

not obtain any specific information that would suggest a potential violation, and

OSHA already investigated and had information about most of the items referenced

in the complaint, FFG declined to agree to expanding the accident investigation.

      OSHA’s filing its warrant application under seal was not done to provide an

“element of surprise” and only served to ensure FFG could not provide this Court

these facts before issuing a warrant. Moreover, OSHA’s regulations require that

when OSHA relies on a complaint to investigate, the complaint must include

“reasonable particularity” and must be provided to the employer before OSHA

begins its investigation. 29 C.F.R. § 1903.11(a). Seeking and obtaining a warrant

in secret and refusing to provide the application, including any affidavit(s), that

supported the warrant is inconsistent with OSHA’s own regulation demonstrating

OSHA’s continued and blatant disregard for FFG’s rights. Moreover, the warrant

states that “the inspection will be conducted as soon as practicable after the issuance



                                          8
of the warrant, upon presentment of appropriate credentials by the Compliance

Officers and in the manner prescribed by 29 C.F.R. § 1903.7,” which requires the

facts be provided. But, also, CSHO Bennet told FFG that OSHA would be on-site

for the full ten days permitted by the warrant rather than conducting the inspection

“as soon as practicable” and as 29 C.F.R. § 1903.7(d) dictates (‘the conduct of

inspections shall be such as to preclude unreasonable disruptions of the operation of

the employer’s establishment”). So far, OSHA only inspected 2 to 3 hours per day

informing FFG April 23rd after returning from lunch that they were done for the day.

                       ARGUMENT AND AUTHORITY

      OSHA’s warrant should be quashed. In affirming a prior order of this Court

involving the quashing of another warrant at a poultry facility sworn out by CSHO

Bennett, the Eleventh Circuit affirmed that OSHA may not rely on a report of

specific limited hazards or violations to support the expansion of an investigation.

In re Establishment Inspection of Mar-Jac Poultry, Inc., 756 Fed. Appx. 856 (11th

Cir. 2018); Donovan v. Sarasota Concrete, 693 F.2d 1061 (11th Cir. 1982); In re

Crider Poultry, Inc., 2010 WL 1524571 (S.D. Ga. 2010) (quashing OSHA warrant

for a comprehensive inspection based on investigation arising from a specific

complaint). With this warrant, OSHA seeks to achieve the precise result that these

precedents forbid.




                                         9
      As the Eleventh Circuit described in Mar-Jac, OSHA is entitled to conduct

two types of inspections.     A programmed inspection arising from a general

administrative plan based on neutral criteria or an unprogrammed inspection based

on specific evidence of an existing violation. Mar-Jac, 756 Fed. Appx. at 860 citing

Donovan v. Sarasota Concrete, 693 F.2d 1061 (11th Cir. 1982); West Point-

Pepperell, Inc. v. Donovan, 689 F.2d 950, 956-7 (11th Cir. 1982). In Marshall v.

Barlow’s, Inc., the Supreme Court set limits on OSHA’s ability to conduct its

inspections ruling that nonconsensual, warrantless OSHA inspections were

unconstitutional, and that OSHA must have either the consent of the employer or a

properly issued warrant to enter and inspect. 436 U.S. 307, 98 S. Ct. 1816 (1978).

OSHA had neither when it entered Plant 4 on January 28, 2021.

      In Mar-Jac, this Court held that expanding an unprogrammed inspection

based on the Regional Emphases Program for Poultry Processing Facilities (“Poultry

REP”) posed a significant risk of abuse. In re Establishment Inspection of Mar-Jac

Poultry, Inc., 2016 WL 8938586 *7 (N.D. Ga. 2016). If OSHA relied on its Poultry

REP for this warrant that portion of the warrant should be quashed for the same

reasons this Court quashed that portion of the Mar-Jac warrant.

      As this Court and the Eleventh Circuit found, unprogrammed inspections have

an “increased danger of abuse of discretion and intrusiveness” and should be given

a “more individualized inquiry”. Mar-Jac, 756 Fed. Appx. at 861 quoting Sarasota



                                        10
     Concrete, 693 F.2d at 1068. Accordingly, the Eleventh Circuit joined other courts

     in recognizing that a complaint inspection must bear an appropriate relationship to

     the violation alleged in the complaint, which precludes automatic expansion of a

     complaint inspection. See, e.g., Id.; Marshall v. Horn Seed Co., 647 F.2d 96, 101

     (10th Cir.1981); Marshall v. North American Car Co., 626 F.2d 320, 324 (3d

     Cir.1980); Marshall v. Central Mine Equipment Co., 608 F.2d 719, 720–21 n. 1 (8th

     Cir.1979); In re Establishment Inspection of Asarco, Inc., 508 F.Supp. 350, 353

     (N.D.Tex.1981); West Point-Pepperell, Inc. v. Marshall, 496 F.Supp. 1178, 1186

     (N.D.Ga.1980), rev'd on other grounds, 689 F.2d 950 (11th Cir.1982); Marshall v.

     Pool Offshore Co., 467 F.Supp. 978, 981–82 (W.D.La. 1979). The proposed

     expanded inspection must be “based upon a reasonable belief that a violation has

     been or is being committed” with “specific evidence sufficient to support a

     reasonable suspicion of a violation.” Mar-Jac, 756 Fed. Appx. at 861 quoting West

     Point-Pepperell, 689 F.2d at 958.

A.      OSHA Lacks Probable Cause to Expand the Current Inspection

           OSHA’s current inspection is based solely on the January 28, 2020 fatal

     accident and, thus, is limited to potential violations of the OSH Act related to the

     release of N2 from the line 4 freezer. OSHA began pushing to significantly expand

     its investigation during the first on-site inspection and has continued pushing those




                                              11
boundaries without the slightest regard for the legal limits of its authority or FFG’s

rights. (E.g. OSHA’s overly broad Subpoenas, attached as Exhs. 3 and 4).

      The complaint FFG assumes OSHA relies on for the warrant states:

   1. On the morning of March 11, 2018, employees at the FFG Plant
      detected a strong smell of ammonia. Thereafter, employees
      experienced symptoms such as burning eyes, sore throat, nausea
      and headaches. Several workers had to go home because of the
      ammonia leak.
   2. Emergency alarms did not go off at the Plant during either the
      leak of nitrogen or the leak of ammonia, which occurred on
      January 28, 2021 and March 11, 2021, respectively.
   3. An effective emergency action plan has not been implemented in
      the facility. Employees have not received training on evacuation
      in case of an emergency, such as in the event of a toxic release
      of gas.
   4. The facility has only one emergency exit available for 130
      employees for use in case of emergency. A second emergency
      exit door is not accessible to the workers and remains locked.
      Workers need a key to access this door.
   5. Employees from Line 1 are exposed to smoke from cooking oil
      causing significant eye pain including eyes tearing up, eyes
      burning and blurred vision.         Proper personal protective
      equipment, such as eye protection, is not provided to employees.
   6. There is no proper ventilation at Line 1 causing employees to
      walk away from this area to breathe fresher air. Employees are
      not provided respiratory protective equipment.
   7. Line 1 often becomes too hot, especially during the summer. An
      effective heat stress prevention program is not in place.
   8. A process safety analysis has not been conducted in the use of
      ammonia.

(Exh. 1). On the other hand, the warrant permits a wall-to-wall inspection of:

   1. all areas “within the plant where ammonia refrigeration and ammonia storage
      systems are located”
   2. “all alarm systems intended to provide early warning of releases of hazardous
      chemicals”

                                         12
   3. “all emergency exits and means of egress”
   4. all “production lines to conduct noise measurements”
   5. “Line 1 for purposes of evaluating the ventilation system, conducting air-
      quality monitoring, and evaluating personal protective equipment”
   6. “emergency action plans and training records”
   7. “all required safety and health records required to be kept in compliance with
      the Act”
   8. “records, procedures and policies pertaining to the potential violations
      identified above.

The complaints do not address all issues for which OSHA convinced this Court to

issue a warrant and those addressed lack sufficient particularity for probable cause.

      1. Ammonia

      The complaint about ammonia involves a single incident.             When the

undersigned discussed this complaint with CSHO Bennett, OSHA had obtained no

information about what line or area of the plant in which this incident occurred.

OSHA demanded to expand its inspection wall-to-wall for everything related to

FFG’s ammonia system within Plant 4 to include dozens of pressurized vessels, two

separate machine rooms, condensers, the HVAC system and all pipes and valves

through which the ammonia travels.

      OSHA is only permitted to inspect and, thus, obtain a warrant to inspect when

a complaint provides sufficient facts to determine that a health or safety standard

may have been violated. OSHA’s permissible exposure limit (“PEL”) for ammonia




                                         13
is 50 parts per million (“ppm”) averaged over an eight-hour work day. 2 That means

that a person can be exposed to 100 ppm of ammonia for four hours of their work

day without violating an OSHA standard. Id. According to the CDC, ammonia

exists naturally in the environment and people are routinely exposed to it in a variety

of ways including cleaning supplies. 3 Humans smell ammonia at just 5 ppm. Id.

“Therefore, you will probably smell ammonia before you are exposed to a

concentration that may harm you.” Id.

      As the complaint reported, the moment employees smelled ammonia, FFG

permitted employees to leave the area until the area was tested and confirmed to not

have a detectible level of ammonia. The experts who responded to employees

reporting the smell of ammonia confirmed at the time of the incident that there was

no ammonia levels detected in the area. FFG conveyed this information to OSHA

and offered to provide the licensed third-party refrigeration technician’s reading.

The HCFD also came, albeit hours later, and confirmed no detectible level of

ammonia. OSHA responded by demanding to be allowed to expand to a wall-to-

wall inspection of the entire ammonia system.

      Contrary to the third-party organization who conveyed the alleged employee

complaints, FFG received no employee complaints regarding “burning eyes, sore


2
  https://www.osha.gov/sites/default/files/2019-03/fs4-howmuch2.pdf;
https://www.osha.gov/laws-regs/standardinterpretations/2005-04-04-0
3
  https://www.atsdr.cdc.gov/toxprofiles/tp126-c1.pdf

                                          14
throat, nausea or headaches” from the few employees who smelled ammonia on

March 11, 2021. There was no request for medical attention for such conditions or

requests to leave work as a result of any symptom. There is no question that a tiny

amount of ammonia creates a strong smell with unpleasant effects including

temporary burning eyes or brief sore throat neither of which rise to the level of a

potential OSHA violation. Nothing in the complaint suggests an exposure that might

have exceeded the PEL, which would be required for there to be a potential OSHA

violation. OSHA’s warrant application apparently did not even request the right to

test the actual hazard complained about (exposure to ammonia in the air) as that is

not in the warrant. Rather, the warrant merely says the areas in which the ammonia

refrigeration or storage units exist can be inspected.

      The warrant’s language technically does not limit OSHA to inspecting the

ammonia system. Instead, it appears to give OSHA the right to inspect whatever it

wants in all areas of Plant 4 where ammonia refrigeration and storage systems are

located. The warrant may have intended to, but does not expressly, limit OSHA to

inspecting the ammonia system in these areas. Because the complaint alleges no

facts that support a potential safety violation and the complaint relates to airborne

exposure to ammonia and not a potential violation of the ammonia system, the

warrant related to this item should be quashed.

      2. Alarm Systems



                                          15
      The complaint alleges that no alarms sounded at the time employees smelled

ammonia presumably resulting in the warrant including “all alarm systems intended

to provide early warning of releases of hazardous chemicals.” For the reasons

discussed in the prior section, there is no facts that a high enough level of ammonia

existed to set off an alarm or otherwise suggest a problem with FFG’s alarm systems

that could be an OSHA violation. The complaint also refers to no alarm on January

28, 2021. But, OSHA knows that FFG’s alarm sounded that day as it notified the

fire department. The warrant is also overbroad in that it includes alarms related to

all “hazardous chemicals” when the complaint only refers to ammonia and N2.

Moreover, OSHA already subpoenaed and received all alarm data for Plant 4. (Exh.

X, paragraphs 9 and 10). As the complaint provides no probable cause that a

violation may have occurred related to FFG’s alarm system, the scope is overbroad,

and OSHA always received all alarm data, this part of the warrant should be quashed.

      3. Emergency Exits and Means of Egress

      OSHA knows the facility has more than one emergency exit.               OSHA

definitively knows that the front, back and sides of the building each have multiple

doors. CSHO Bennett, who appears to have provided the affidavit for this warrant,

personally accompanied FFG and the HCFD for the annual fire inspection during

which all exits and means of egress were observed and inspected. If an emergency

exit was locked and required a key as the complaint alleges HCFD would have cited



                                         16
it as a code violation and not passed the fire inspection. FFG permitted OSHA to

accompany this inspection, which covered the entirety of Plant 4, and OSHA has

extensively questioned people about these topics during interviews. Moreover, FFG

has not objected to OSHA investigating egress issues related to the time of the

incident. What OSHA appears to seek is the right to inspect means of egress

throughout the facility during operations, which the complaint does not address.

The warrant goes beyond emergency exits and therefore beyond the complaint when

it includes all “means of egress.” As OSHA has all the information it needs to

address the facts alleged in the complaint, the portion of the warrant related to exits

and means of egress should be quashed.

      4. Noise Sampling on All Production Lines

      There is nothing in the complaint related to noise. Yet, the warrant grants

OSHA permission to perform noise sampling on all production lines which requires

pulling employees from the line and interrupting them multiple times to perform the

sampling. As the complaint makes no mention of a noise issue, much less facts that

would support that a violation of a noise standard might exist, the portion of the

warrant regarding noise should be quashed.

      Assuming some facts exist that supported this part of the warrant, they are not

likely sufficient to support such a broad scope encompassing all production lines

because there would be no employees other than supervisors who would have



                                          17
knowledge about all production lines. A complaint inspection must be limited to the

complaint items and cannot be used as a springboard for additional investigations

beyond the scope of the initial complaint. Sarasota Concrete, 693 F.2d at 1064.

“When nothing more is offered than a specific complaint relating to a localized

condition, probable cause exists for a search to determine only whether the

complaint is valid.” Id. at 1069. Courts have noted that the intrusiveness of a full

scope inspection is not insignificant, as they often extend over a period of weeks and

cause disruption, inconvenience, and lost employee time. Id. at 1069, n.9, citing

Cerro Metal Products v. Marshall, 620 F.2d 964, 974 n. 27 (3d Cir.1980). OSHA’s

attempt to address noise on all production lines is the exact inappropriate over-

reaching that courts consistently reject. E.g. North American, 626 F.2d at 324

(rejecting OSHA’s argument that a complaint of a potential violation in a particular

area can support a wall-to-wall inspection even if limited to that one potential

violation). As no probable cause exists or if some undisclosed probable cause exists

but cannot support including all production lines, the portion of the warrant related

to noise sampling should be quashed.

      5. Air Monitoring and PPE on Line 1

      The complaint alleges that there is smoke from cooking oil without proper

ventilation resulting in eye irritation and employees having to walk away to get fresh

air. And, PPE such as eye protection and respiratory protection is not provided.



                                         18
Although OSHA has attempted to inspect general ventilation, which is beyond the

scope of the complaint, OSHA has not attempted to test the air or ventilation on line

1 related to smoke from cooking oil. “When nothing more is offered than a specific

complaint relating to a localized condition, probable cause exists for a search to

determine only whether the complaint is valid.” Sarasota Concrete, 693 F.2d at

1069. To do so, OSHA will have to identify the PEL for whatever agent it believes

is causing the smoke and test to determine if the levels exceed the PEL. Instead,

OSHA is attempting to use this part of the warrant to test ventilation and air-quality,

in general, and evaluate all “personal protective equipment” as opposed to the

limited items (eye and respiratory protection) alleged in the complaint. Here, to the

extent there is probable cause, it is limited to OSHA determining whether the smoke

created by cooking oil on line 1 is such that an OSHA standard may be violated and

require different ventilation, eye protection or respiratory protection. Accordingly,

the warrant should be quashed, and OSHA should seek to perform this limited

inspection which FFG would allow without a warrant.

      6. Emergency Action Plan, Training Records and All Other Records

      OSHA apparently sought from this Court a warrant to inspect and obtain

records that FFG already voluntarily provided OSHA. In response to requests 4 and

12 from OSHA’s first subpoena, copies of FFG’s Emergency Evacuation Plan,

Emergency Action Plan, and records of training related to those plans were provided



                                          19
to OSHA approximately two months ago. FFG has also recently provided OSHA

its onboarding training video in English and Spanish, and OSHA has inquired

extensively during interviews about these programs and training on them. All of this

has been done voluntarily as part of FFG’s ongoing extensive cooperation with

OSHA’s investigation. To the extent OSHA believes the complaint has merit (i.e.

that an appropriate program has not been sufficiently implemented) OSHA has all

the information needed to determine whether it constitutes an OSHA violation.

Accordingly, this portion of the warrant should be quashed.

      The remaining item in the warrant grants OSHA the right to “all required

safety and health records required to be kept in compliance with the Act.” Other

than the specific records identified in the complaint, there does not appear to be any

bases to support that a violation exists as related to all records OSHA regulations

require FFG to maintain. Without being more specific or having facts that relate to

all such records, the warrant is overbroad and should be quashed.

B. OSHA Cannot Use Information Obtained During Its Illegal Entry

      On January 28, 2021, OSHA illegally entered Plant 4 in violation of FFG’s

Fourth Amendment rights, in violation of OSHA’s own regulations 4 and at a time


4
 OSHA’s regulations require the CSHO to permit an employer representative to
accompany OSHA during any inspection. 29 C.F.R. § 1903.8. OSHA not only
blatantly violated FFG’s constitutional rights, but blatantly ignored its own
regulations while trampling on FFG’s rights that OSHA claims to guarantees to
employers.

                                         20
that the building was not safe to enter. CSHO Bennett and CSHO Xavier Cruz-

Santiago accompanied the HCFD in re-entering Plant 4 after rescue efforts were

complete. Neither CSHO Bennett nor anyone else from OSHA bothered to inform

FFG that it was on FFG’s property or intended to enter Plant 4. As the Supreme

Court has made clear, OSHA was not permitted to enter FFG’s property without

obtaining FFG’s consent, which was not requested or provided, or after obtaining a

warrant, which also was not sought or obtained. OSHA took over 200 photos during

its illegal entry and either tampered with or stood by while others tampered with

important evidence directly related to the accident. The photos taken by OSHA

along with additional photos taken by the HCFD during this entry show that

someone opened and closed at least one door to the line 4 freezer as there are photos

with the door open and others with the door closed. OSHA’s photos also show that

OSHA accessed FFG’s private data and risked altering or losing critical evidence

that experts will use to determine the cause of the accident, which might bring some

answers to those who lost loved ones in this fatal accident, and prevent future loss

of life. Specifically, OSHA either tampered with the line 4 freezer’s digital control

panel or stood by while someone else did and documented the act with photos that

depict different screens from the control panel that would have required someone to

manually manipulate the panel to move from one screen to the next. OSHA’s




                                         21
cavalier, illegal and unwarranted conduct trampled on FFG’s constitutional rights

and severely prejudiced all involved denying them of an untainted investigation.

      No information that OSHA obtained during its illegal entry or any information

stemming from its illegal entry can be lawfully used to support this warrant. Because

OSHA chose to secretly obtain this warrant without providing FFG or the public the

benefit of knowing the information it alleged to seek the warrant, OSHA may have

secretly used information gained during its unlawful entry in its warrant application.

In Murray v. United States, 487 U.S. 533, 108 S. Ct. 2529, 101 L. Ed. 2d 472 (1988),

agents made a warrantless search of a warehouse, during which they saw bales of

marijuana in plain view. The agents then applied for a search warrant, without

mentioning their prior unlawful entry. The warrant presented probable cause,

independent of the agents' observations during their earlier entry, and was issued.

On review, the Court resorted to the independent source doctrine when considering

whether the marijuana, seized pursuant to the search warrant, should be suppressed:

            The ultimate question, therefore, is whether the search pursuant
      to warrant was in fact a genuinely independent source of the
      information and tangible evidence at issue here. This would not have
      been the case if the agents' decision to seek the warrant was prompted
      by what they had seen during the initial entry, or if information obtained
      during that entry was presented to the Magistrate and affected his
      decision to issue the warrant.

See also United States v. Lauer, 2010 U.S. Dist. LEXIS 27596, *19 (S.D. Fla. 2010)

(government should have fully disclosed its prior warrantless search to court that



                                         22
issued the warrant). FFG should be provided the application, including affidavit(s),

OSHA used to support its warrant application to ensure that no information obtained

during OSHA’s illegal search of FFG’s property was included.

C.    The OSHA 300 Logs are Insufficient to Expand the Inspection

      As this Court held in Mar-Jac and the Eleventh Circuit affirmed, information

from OSHA logs do not support expanding an unprogrammed inspection such as

this one. To the extent OSHA relied on OSHA logs, which FFG provided to OSHA

on January 29, 2021, the information is insufficient and should not be allowed to be

relied upon to obtain a warrant such as the one granted on April 20, 2021, that

expands the limited inspection to a wall-to-wall inspection or expanding to include

items not related to the initial inspection. As OSHA chose to file its warrant

application under seal, FFG has not been provided the information to know whether

OSHA relied on such information.

D.    FFG has Cooperated and Permitted OSHA to Perform all Lawful Inquiries

      As described above, FFG consented to OSHA’s investigation during OSHA’s

opening conference on January 29, 2021. FFG provided OSHA and numerous other

government agencies information and documents, and arranged more than 100

interviews, in the weeks following the accident. FFG has continued to cooperate

and provide support for the ongoing investigation of the N2 release. FFG has

produced to OSHA over one thousand pages of documents and its managers have



                                        23
sat for multiple interviews each. There is little to nothing in FFG’s possession that

OSHA has requested that FFG has not already provided to OSHA. FFG facilitated

dozens of inspections through Plant 4 and continues to coordinate and participate in

additional testing protocols of the line 4 freezer for experts to obtain more

information about how the accident occurred and how to avoid a similar accident

elsewhere. In fact, FFG’s lawyer arranged and participated in a manager interview

on April 20, 2021, with CSHO Bennett apparently shortly after she swore out factgs

for the warrant. As FFG has fully and voluntarily cooperated except where OSHA

sought to expand its investigation without probable cause, as described above, the

warrant should be quashed and if OSHA wants to inspect the alleged smoke on line

1 created by cooking oil FFG will continue to cooperate and assist OSHA in that

limited investigation.

E.    Allowing this Inspection to Proceed will Cause Irreparable Harm to FFG

      OSHA’s unconstitutional search already has imposed considerable costs on

FFG in terms of lost employee time, including management time, attorneys’ fees,

and losses in production and employees. See generally Cerro Metals, 620 f.2d at

974, n.27 (noting that OSHA inspections can impose significant burdens on

employers in terms of disruption, inconvenience, and lost employee time). The

infringement on FFG’s constitutional rights to be free from unreasonable search and

seizure, the right to counsel, and the takings clause are irreparable injuries that



                                         24
require that this excessively broad warrant be quashed. Quashing this warrant is

necessary to prevent irreparable injury in the form of abrogation of FFG’s

constitutional rights and resulting losses for which there are no remedies to recover.

Baldwin Metals and Mosher Steel v. Donovan, 642 F.2d 768, 773 (5th Cir. (Unit A)

1981).

                                  CONCLUSION

      As described above, the warrant compels FFG to submit to an unconstitutional

investigation and is further tainted by OSHA’s previous illegal entry onto FFG’s

premises. FFG gave limited consent to an investigation of the accident and environs,

which OSHA has had ample opportunity to conduct and conclude. For the reasons

provided above, FFG requests this Court quash the warrant issued on April 20, 2021

and order such other and further relief to FFG as the Court shall deem appropriate.

      Respectfully submitted this 25th day of April, 2021.


                                       /s/ Dane Steffenson
                                       Dane Steffenson
                                       Georgia Bar No. 677780
                                       dsteffenson@littler.com
                                       LITTLER MENDELSON, P.C.
                                       3424 Peachtree Rd., NE, Suite 1200
                                       Atlanta, GA 30326
                                       T: (404) 233.2330

                                       J. Larry Stine
                                       Georgia Bar No. 682555
                                       jls@wimlaw.com



                                         25
WIMBERLY, LAWSON, STECKEL,
SCHNEIDER & STINE, P.C.
3400 Peachtree Rd., NE, Suite 400
Atlanta, GA 30326
T: (404) 365-0900
ATTORNEYS FOR FOUNDATION
FOODS GROUP, INC.




 26
                      CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rules 5.1(C) and 7.1(D), I certify that the foregoing
pleading is typewritten using Times New Roman font, fourteen-point type.

      DATED this 25th day of April, 2021.


                                      /s/ Dane Steffenson
                                      Dane Steffenson
                                      Georgia Bar No. 677780




                                        27
                 THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                       GAINESVILLE DIVISION

In the Matter of the                  )
Inspection of:                        )
                                      )
Foundation Foods Group, Inc.          )     Case No. 2:21-MC-16
Located at                            )
2076 Memorial Park Drive              )
Gainesville, Georgia 30501            )

                        CERTIFICATE OF SERVICE


I hereby certify that on April 25, 2021, I electronically emailed the Employer’s
Emergency Motion to Quash Warrant and Memorandum in Support per the
Court’s instruction to the Judge’s Clerk for filing, and also served opposing
counsel via e-mail to:

                         Anthony DeCinque
                         Assistant United States Attorney
                         Northern District of Georgia
                         U.S. Attorney’s Office
                         Richard B. Russell Federal Bldg.
                         75 Ted Turner Dr., SW, Suite 600
                         Atlanta, GA 30303-3309
                         Anthony.decinque@usdoj.gov


                                    /s/ Dane Steffenson
                                    Dane Steffenson
                                    Georgia Bar No. 677780
